DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (7,384,200).
Regarding claim 1, Nakagawa discloses an adapter (1, figure 1) comprising a housing (2) and an elastic component (4, figure 2), wherein
the elastic component configured to connect the housing with an installation frame (18, figure 10), the elastic component comprises an installation body (6a, figure 2), a blocking portion (11) and a clamping elastic piece (8), the blocking portion and the clamping elastic piece are disposed on the installation body, the installation body is 
Regarding claim 2, figure 2 shows one end of the clamping elastic piece is connected to the installation body and another end of the clamping elastic piece is suspended.
Regarding claim 3, figure 2 shows the clamping elastic piece comprises an inclined piece (pointed at 8) and an abutting piece, and two ends of the inclined piece are connected to the installation body and the abutting piece, respectively.
Regarding claim 4, figure 2 shows the elastic component further comprises a guiding elastic piece (10) disposed on the installation body, the guiding elastic piece is located on one side of the clamping elastic piece facing away from the blocking portion, and the guiding elastic piece comprises a tilted piece (12) inclined toward the clamping elastic piece and a flat piece (pointed at 10) connected to a free end of the tilted piece.
Regarding claim 5, figures 1 and 2 show two sides of the housing are provided with elastic components (figure 1), respectively, installation bodies of the elastic components on the two sides of the housing are connected by a connecting piece (5, figure 2), and the installation bodies of the elastic components on the two sides of the housing form a clamping structure with the connecting piece.
Regarding claim 8, the housing comprises a body accommodation groove (not labeled, figure 1) capable of accommodating the installation body.

the elastic component configured to connect the housing with an installation frame (18, figure 10), the elastic component comprises an installation body (5, figure 2), a blocking portion (11) and a clamping elastic piece (8), the blocking portion and the clamping elastic piece are disposed on the installation body, the installation body is configured to be detachably connected to the housing, and a first clamping gap capable of accommodating the installation frame is between the blocking portion and the clamping elastic piece.
Regarding claim 6, figure 2 shows the installation body comprises a body plate (5) and clamping plates (10 of both sides) perpendicular to the body plate, the clamping plates are disposed on two sides of the body plate, respectively, and the body plate forms a clamping structure with two clamping plates.
Regarding claim 7, figure 2 shows each of the clamping plates is connected to the body plate by a connecting portion, and two ends of the each of the clamping plates protrude from two ends of the connecting portion, respectively, a second clamping gap is formed between each of the two ends of the each of the clamping plates and the body plate, two clamping portions are disposed at intervals at a junction of every two side walls of the housing, and each clamping portion is clamped in a respective second clamping gap.
 	Regarding claim 9, the elastic component is an integrally formed piece.
.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Wang et al. (10,502,903).
Regarding claim 11, Nakagawa discloses the claimed invention as described above except for a door body is clamped to the housing, a door body accommodation groove is configured to accommodate the door body, and an inner wall of the door body comprises a reinforcing rib.
Wang et al. discloses a door body (142, figure 4) is clamped to the housing (140), a door body accommodation groove (not labeled, figure 4) is configured to accommodate the door body (figure 5), and an inner wall of the door body comprises a reinforcing rib (not labeled, figure 11).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nakagawa et al. to 
Regarding claim 12, it is noted that Wang et al. disclose each of two ends of the door body comprises a first clamping portion (260A and 260B, figure 11), and a corresponding position of the housing comprises a second clamping portion (190A, figure 9) fitted with the first clamping portion.
Regarding claim 14, it is noted that Wang et al. disclose the door body comprises a main door plate (236, figure 11) and side door plates (248A and 248B, figure 11), the side door plates are disposed on two sides of the main door plate, respectively, each of two side door plates comprises a third clamping portion (246A and 246B) and a corresponding position of the housing comprises a fourth clamping portion (190A and 190B, figure 9) fitted with the third clamping portion (figure 10).
7.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Yang (10,502,904).
Regarding claim 11, Nakagawa discloses the claimed invention as described above except for a door body is clamped to the housing, a door body accommodation groove is configured to accommodate the door body, and an inner wall of the door body comprises a reinforcing rib.
Yang discloses a door body (18, figure 1) is clamped to the housing (12), a door body accommodation groove (not labeled, figure 4) is configured to accommodate the door body (figure 9), and an inner wall of the door body comprises a reinforcing rib (76, figure 6).  It would have been obvious to one having ordinary skill in the art at the time 
Regarding claim 13, one end of the door body comprises a first clamping protrusion (one outer 74, figure 6), another end (one distal end of outer 74’) of the door body comprises a second clamping protrusion, and a clamping direction of the first clamping protrusion (protruding downward) is perpendicular to a clamping direction (the distal end that protruding horizontal direction) of the second clamping protrusion.
8.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Sanders et al. (9,494,746).
Regarding claim 15, Nakagawa discloses the claimed invention as described above except for a first shielding gate and a second shielding gate, the first shielding gate and the second shielding gate are rotatably disposed at the plugging cavity to cooperate with each other so as to open or block the insertion port, the second shielding gate is configured to abut against the first shielding gate when the second shielding gate and the first shielding gate are in a closed state, and the second shielding gate is configured to be inclined toward an inner side of the insertion port relative to the first shielding gate.  
Sanders et al. disclose a first shielding gate (150, figure 5) and a second shielding gate (151, figure 5), the first shielding gate and the second shielding gate are rotatably disposed at the plugging cavity to cooperate with each other so as to open or 
It would have been obvious to one having ordinary skill in the art at the time the  invention was made to modify Nakagawa to have a first shielding gate and a second shielding gate, the first shielding gate and the second shielding gate are rotatably disposed at the plugging cavity to cooperate with each other so as to open or block the insertion port, the second shielding gate is configured to abut against the first shielding gate when the second shielding gate and the first shielding gate are in a closed state, and the second shielding gate is configured to be inclined toward an inner side of the insertion port relative to the first shielding gate, as taught by Sanders et al. for better connection.
Regarding claim 16, it is noted that Sanders et al. disclose a first elastic component (172, figure 5) and a second elastic component (another 172, figure 5), the first elastic component is configured to provide the first shielding gate with an elastic force in the closed state (figure 12), and the second elastic component is configured to provide the second shielding gate with an elastic force in the closed state (figure 12).

Allowable Subject Matter
9.	Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/21/22.
Thanh-tam.le@uspto.gov